 CHAUFFEURS, LOCAL 633, TEAMSTERSChauffeurs, Teamsters and Helpers Local Union No.633 of New Hampshire, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America and Richard J. Laughton,Sr. and Interstate Motor Freight System, Inc, etal., Parties to the Contract. Case 1-CB-3134June 10, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn December 30, 1976, Administrative Law JudgeRichard L. Denison issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief and the General Counselfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order as modifiedherein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified herein, and hereby orders that the Respon-dent, Chauffeurs, Teamsters and Helpers LocalUnion No. 633 of New Hampshire, a/w Internation-al Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Manchester,New Hampshire, its officers, agents, and representa-tives, shall take the action set forth in the saidrecommended Order, as so modified.I The Administrative Law Judge found that the superseniority clause atissue herein is unlawful because it accords stewards superseniority forpurposes other than merely layoff and recall. While we agree with theAdministrative Law Judge that the clause is overly broad and henceunlawful, we so find because it grants superseniority for all purposes, notmerely those pertaining to job retention, including layoff and recall. Cf.Hospital Service Plan of New Jersey and Medical-Surgical Plan of New Jersey,227 NLRB 585 (1976), and Motion Picture Laboratory Technicians, Local780, International Alliance of Theatrical Stage Employees and Moving PictureOperators of the United States and Canada, AFL-CIO (McGregor-Werner,Inc.), 227 NLRB 558 (1976). Member Murphy further notes, in accordancewith her concurring opinion in Union Carbide Corporation. Chemical andPlastics Operations Division, 228 NLRB 1152 (1977), that she would findpresumptively lawful job retention superseniority clauses for union stewardsor officers whose functions relate to furthering the bargaining relationship.2 Dairylea Cooperative Inc., 219 NLRB 656 (1975), enfd. 531 F.2d 1162(C.A. 2, 1976).230 NLRB No. 81. Substitute the following paragraph for para-graph l(a):"(a) Maintaining, enforcing, or otherwise givingeffect to those clauses in its collective-bargainingagreements with the Parties in Interest named inAppendix A which accord union stewards supersen-iority for purposes other than job retention, includinglayoff and recall."2. Substitute the attached notice for that of theAdministrative Law Judge.CHAIRMAN FANNING, dissenting:I would dismiss the complaint for the reasons setforth in my dissenting opinion in Dairylea.2APPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain and enforce anyagreement which gives our stewards top seniorityfor all purposes other than job retention, includ-ing layoff and recall, no matter what their lengthof employment.WE WILL NOT cause or attempt to cause anyemployer to discriminate against any employee,by assigning any term or condition of employ-ment, other than those pertaining tojob retention,including layoff and recall, to a union steward onthe basis of seniority when such steward, does notin fact have top seniority in terms of length ofemployment.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights protected by Section 7 of the Act.CHAUFFEURS, TEAMSTERSAND HELPERS LOCALUNION No. 633 OF NEWHAMPSHIRE, A/WINTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICADECISIONSTATEMENT OF THE CASERICHARD L. DENISON, Administrative Law Judge: Thiscase was heard at Manchester, New Hampshire, onSeptember 13, 1976, based on charges filed on December15, 1975, and amended on January 21, 1976, alleging81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolations of Section 8(bXIXA) and (2) by the RespondentUnion.' Both the General Counsel and the Respondentfiled briefs.Upon the entire record in the case, including myobservation of the witnesses, I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE PARTIES IN INTERESTAs admitted in the Respondent's answer, at all timesmaterial herein, each of the parties listed in Appendix A,attached hereto, have maintained places of business in theState of New Hampshire where each has been engaged inthe hauling of general freight in interstate commerce. Eachof the Parties in Interest, in the course and conduct of theirrespective business operations, derives gross annual reve-nue in excess of $50,000 from its interstate freight haulingoperations. I therefore find that the Parties in Interest, andeach of them, are and have been, at all times materialherein, employers engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATIONChauffeurs, Teamsters and Helpers Local Union No. 633of New Hampshire, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, hereafter referred to as the Union or theRespondent, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESAt all times material herein, the Union has been thecollective-bargaining representative of the drivers, dock-workers, and helpers employed by the Parties in Interest,pursuant to individual identical collective-bargainingagreements known as the Northern New England GeneralFreight Agreement Supplement to the National MasterFreight Agreement, hereinafter called the supplement,effective for the period July 1, 1973, to March 31, 1976.2Article 41 of the supplement, headed "Stewards-Appoint-ments and Duties" provides in relevant part:The Employer recognizes the right of the Union todesignate job stewards and alternates for each terminalfrom the Employer's seniority list, but no more thanone in each classification. The authority of job stewardsand alternates so designated by the Union shall belimited to, and shall not exceed the following duties andactivities: [a detailed listing of a steward's duties andresponsibilities ].Stewards shall be granted super-seniority, for allpurposes including layoff.Article 43, section l(d)(l) and (5), and article 52, section 2,in sum, provide that seniority shall govern the employees'I The employers listed in Appendix A attached hereto are the Parties inInterest in this proceeding and will hereafter be referred to as such.2 On April 1, 1976, a new supplement went into effect with a terminationdate of March 31, 1979. This supplement, in evidence, consists of a list ofchanges in the previous agreement, none of which are material to the instantselection of starting times, vacations, and the distributionof Saturday premium pay work.On January 27, 1976, Socrates Makris, secretary-treasur-er of the Union, wrote a form letter to all the signers of thesupplement stating that since the National Labor RelationsBoard had recently ruled that employers and unionscannot grant superseniority to shop stewards except forpurposes of layoff and recall, any provision of thecollective-bargaining agreement in conflict with this ruling"is rendered void and unenforceable."3However, accord-ing to credible testimony by Makris, when this letter wasread at the January meeting of the Union at which manystewards were present, a motion was passed instructing theUnion to rescind the January 27 letter. As a result anotherletter dated February 13, 1976, was sent to the Parties inInterest announcing that, since the Board's decision hadbeen appealed and since the Union was presently involvedin a similar case which it intended to litigate, "we mustcontinue to give full force and effect to our super-seniorityclause as presently written until a final, definitive determi-nation is made. Therefore, it is requested that our letter ofJanuary 27, 1976 be clarified in the respects set forth in thisletter."In Dairylea, supra at 658, the Board held that "in view ofthe inherent tendency of super seniority clauses todiscriminate against employees for union-related reasons,and thereby to restrain and coerce employees with respectto the exercise of the rights protected by Section 7 of theAct, we do find that super seniority clauses which are noton their face limited to layoff and recall are presumptivelyunlawful, and that the burden of rebutting that presump-tion (i.e., establishing justification) rests on the shoulders ofthe party asserting their legality." The General Counselcontends that the instant proceeding falls squarely withinthe ambit of the Dairylea decision. The Respondentdisagrees, noting that here, unlike the Dairylea proceeding,there is testimonial evidence which it argues distinguishesthis case from Dairylea, and in addition provides thejustification necessary to rebut the presumption establishedby the Board's holding. Thus, Makris testified that, to hisrecollection, in all except two instances stewards had beenelected rather than appointed. I find, however, that this isnot a significant factual distinction since the flaw whichgave rise to the Board's holding in Dairylea still remains.As the Board stated:The clause here in question gives union stewards, onlybecause they are union stewards, preference in securinga rather wide range of on-the-job benefits. This fact isnot in dispute. Further, there is nothing a unitemployee can do, apart from being selected [or as hereelected] a steward, to acquire such preference forhimself. His actual seniority on the job avails himnothing against the stewards' super seniority. Conse-quently ...viewed realistically the only way a unitemployee can gain such preference to on-the-jobbenefits is to be a good, enthusiastic unionist ....proceeding. Art. 41, "Stewards-Appointments and Duties," and Art. 43,Sec. I(dXI) and (5), are specifically listed in the new supplement as having"no change."3 The letter referred to the Board's decision in Dairylea Cooperative Inc.,219 NLRB 656 (1975), enfd. 531 F.2d 1162 (C.A. 2, 1976).82 CHAUFFEURS, LOCAL 633, TEAMSTERSFurthermore I note that article 41 of the supplement isheaded "Stewards-Appointments and Duties" and speaksonly of the Union's right to "designate" a steward.Furthermore, as the General Counsel points out and asMakris conceded, the Union's constitution and bylawscontain certain eligibility requirements which must be metto become a steward, including being a member in goodstanding of the Local and having attended 50 percent ormore of the membership meetings for a period of the past 2years.Makris gave testimony to the effect that the superseniori-ty provisions in question have not been enforced. I do notcredit this testimony since it is contrary to his February 13,1976, letter, and to the testimony of John C. Lyons, vicepresident of industrial relations of Quinn Freight Lines,and Holmes Tracy, the Manchester, New Hampshire,terminal manager for Spector Motor Freight, that during1975 and 1976, respectively, they have accorded stewardssuperseniority for purposes other than merely layoff andrecall. In the final analysis, the only real justification forthe existence of the superseniority provision is that it tendsto encourage individuals to serve as stewards as supportedby Makris' conclusionary opinion testimony that it wouldbe difficult for the Union to get individuals to serve asstewards without the benefit of the superseniority provi-sion. This same argument was advanced by the dissent inthe Dairylea case and rejected by the majority. Therefore,under all the circumstances present here, I find andconclude that the Respondent has not shown justificationfor the superseniority provision sufficient to rebut thepresumption of its illegality. Therefore, I find that theRespondent has violated Section 8(b)(1)(A) and (2) of theAct.CONCLUSIONS OF LAWi. The Union is a labor organization within themeaning of Section 2(5) of the Act.2. The Parties in Interest named in Appendix Aattached hereto are each employers engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.3. By maintaining and enforcing the stewards' super-seniority clauses here in question, the Respondent Unionhas violated Section 8(bXI)(A) and (2) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I find it necessary to orderthat the Respondent cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act. Since I have found that the stewardsuperseniority clauses here in dispute are unlawful, I shalltherefore order that Respondent Union cease and desist4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.from maintaining, enforcing, or otherwise giving effect tothose clauses in its collective-bargaining agreements withthe Parties in Interest, which accord union stewardssuperseniority with respect to terms and conditions ofemployment other than layoff and recall. I shall also orderthat the Respondent cease and desist from causing orattempting to cause the Parties in Interest to discriminateagainst employees in violation of Section 8(aX3) of the Act.Finally, I shall order the Respondent to notify, in writing,all employer signatories to the Northern New EnglandGeneral Freight Agreement Supplement to the NationalMaster Freight Agreement that the Union will notmaintain or enforce any provision of said agreement thataccords union stewards superseniority with respect toterms and conditions of employment other than layoff andrecall. Respondent will also be ordered to post anappropriate notice notifying its members of this action.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER4The Respondent, Chauffeurs, Teamsters and HelpersLocal Union No. 633 of New Hampshire, a/w Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, its officers, agents, and represen-tatives, shall:I. Cease and desist from:(a) Maintaining, enforcing, or otherwise giving effect tothose clauses in its collective-bargaining agreements withthe Parties in Interest, named in Appendix A, which accordunion stewards superseniority with respect to terms andconditions of employment other than layoff and recall.(b) Causing or attempting to cause the Parties in Interest,named in Appendix A, to discriminate against employeesin violation of Section 8(aX3) of the Act.(c) In any like or related manner restraining or coercingthe employees of the Parties in Interest in the exercise oftheir rights protected by Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Notify, in writing, all employer signatories to theNorthern New England General Freight AgreementSupplement to the National Master Freight Agreementthat Respondent Union will not maintain, enforce, orotherwise give effect to those clauses of that agreementwhich accord union stewards superseniority with respect toterms and conditions of employment other than layoff andrecall.(b) Post at its office and meeting halls used by orfrequented by members and employees it represents at theParties in Interest named in Appendix A copies of theattached notice marked "Appendix B."5Copies of saidnotices, on forms provided by the Regional Director forRegion 1, shall be posted by Respondent immediately5 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an order ofthe National Labor Relations Board."83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to the above-describedmembers and employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial. The Respondent shall furnish the RegionalDirector for Region I with a sufficient number of signedcopies of such notice for posting by each of the Parties inInterest, if they so wish, in places where notices toemployees are customarily posted.(c) Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIX AAssociated Transportation, Inc.380 Madison AvenueNew York, NY 10017Attn: Mr. John BarstonAuclair Transportation, Inc.333 March AvenueManchester, NH 03103Attn: Mr. Maurice McCarthyBartletts Express71 Harrison StreetKeene, NH 03431Attn: Mr. Herman LagerbergBlue Line Express, Inc.Lowell RoadNashua, NH 03060Attn: Mr. Keith VaskelonisConsolidated FreightwaysPost Office Box #4121Portland, Oregon 97208Attn: Mr. Patrick FlemingDearborns Motor ExpressExeter, NH 03833Attn: Mr. William WalshGraf BrothersWater StreetNewburyport, MA 01950Attn: Mr. Tyng GrafG. H. Harnum, Inc.867 Woburn StreetWilmington, MA 01887Attn: Mr. G. H. HarnumGypsum Haulage, Inc.Post Office Box # 30248Cleveland, Ohio 44130Attn: Mr. William GorbettHemingway Transportation, Inc.438 Dartmouth StreetNew Bedford, MA 02740Attn: Mr. Donald KellyHermsdorf Fixture Manufacturing Company108 Franklin StreetManchester, NH 03101Attn: Mr. James TyreHolmes Transportation, Inc.Post Office Box # 1023Framingham, MA 01701Attn: Mr. James MalkinInterstate Motor Freight System134 Grandville Avenue W.W.Grand Rapids, MI 49502Attn: Mr. D. VerbergJones Motor Company, Inc.Bridge & Schuylkill RoadSpring City, PA 19475Attn: Mr. Charles LongLaw Motor Freight, Inc.Airport RoadPost Office Box #407Nashua, NH 03060Attn: Mr. George LawLewis Express, Inc.5 Pine StreetLittleton, NH 03561Attn: Ms. Mary BallM & M Transportation Company186 Alewife ParkwayCambridge, MA 02138Attn: Mr. George BorgosMcCarthy Transportation, Inc.62 Everett StreetWestwood, MA 02090Attn: Mr. Paul DowlingMcLean Trucking Company617 Waughtown StreetWinston-Salem, NC 27107Attn: Mr. R. J. EhrhardtMaislin Transport, Inc.2250 Maislin StreetLaSalle, MontrealQuebec, Canada H8NIX3Attn: Mr. A. MaislinNashua Motor Express270 Amherst StreetNashua, NH 03060Attn: Mr. George JurisQuinn Freight Lines1093 North Montello StreetBrockton, MA 02746Attn: Mr. John Lyons84 CHAUFFEURS, LOCAL 633, TEAMSTERSSt. Johnsbury Trucking, Inc.40 Erie StreetCambridge, MA 02139Attn: Mr. William DodgeSpector Freight System205 West Wacker DriveChicago, IL 60606Attn: Mr. Nicholas CatsinasUniversal Coordinators, Inc.Post Office Box # 334Elmwood Park, NJ 07407Attn: Mr. Louis Kolsman, Jr.Willey's ExpressPost Office Box #488Laconia, NH 03246Attn: Mr. Floyd M. WilleyYellow Freight SystemsPost Office Box #727010990 Roe AvenueShawnee Mission, KS 66207Attn: Mr. Thomas W. McCullough85